Citation Nr: 1124305	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-18 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1972. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.



FINDING OF FACT

The medical evidence establishes that the Veteran's currently manifested tinnitus is the result of active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The absence of inservice evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 87 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  There is no reason why the same legal principal should not apply to tinnitus.

The Veteran avers that he was exposed to acoustic trauma during active service.  Specifically, he attributes his hearing loss to his duties as an ammunition handler during practice firing and at general quarters.  Service personnel records reflects that the Veteran was assigned to the USS Belle Grove (LSD-2) from approximately September 1968 to September 1969, and to the USS Juneau (LPD-10) from approximately November 1969 to September 1971.  His military occupational specialty (MOS) on the USS Belle Grove was as a seaman apprentice and seaman, and on the USS Juneau, as a seaman storekeeper and storekeeper.  These records further reveal that he was on board the USS Belle Grove during combat operations in March 1969, and that he was authorized to wear the Vietnam Service Medal with one (1) Bronze star for further service in the Vietnam area of operations in August 1970 and October 1970 and from December 1970 through March 1971.  He was eligible to draw hostile fire pay for August and October 1970, and from January to March 1971 for service on board the USS Juneau.  The record therefore establishes that the Veteran participated under combat conditions.  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); see also Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).

In its April 2010 statement of the case, the RO accepted the Veteran's exposure to acoustic trauma as ships personnel during combat exercises and combat action.  The Board concurs with these findings.

Service medical records show no findings or complaints of tinnitus.  His report of medical examination at entrance to active service in June 1968 shows no diagnoses or other findings of hearing impairment.  His report of report of medical examination at discharge from active service in May 1972 reflects no findings or observations of hearing impairment, but it is noted that no hearing examination was conducted.  

A March 2010 VA examination shows a diagnosis of bilateral tinnitus, described as constant.  Also diagnosed was bilateral high frequency sensorineural hearing loss, but it is noted that the findings of hearing loss did not meet the criteria for hearing loss as defined by the regulations.  See 38 C.F.R. § 3.385 (2010).  The examiner observed that tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  However, the examiner opined that the diagnosed tinnitus was less likely as not causally linked to the Veteran's active service.  Rather, the examiner stated it was her opinion that the Veteran's tinnitus was less likely as not related to his military service.  Her rationale was that service medical records did not show any evidence of hearing loss or tinnitus, and the configuration of the Veteran's current hearing loss was not consistent with a noise induced hearing loss.  

A statement from the Veteran's private treating physician dated in August 2009 shows that the Veteran has hearing loss that the physician opined was probably from exposure to loud cannon fire while serving in Navy.  The physician did not address the claimed tinnitus.  

As noted above, the VA examiner in March 2010 found no causal connection between the Veteran's tinnitus and his active service.  The examiner's rationale was that the Veteran's service medical records did not show any evidence of hearing loss or tinnitus, and the configuration of the Veteran's current hearing loss was not consistent with noise induced hearing loss.  

According to the law, the absence of hearing loss during active service is not fatal to the Veteran's claim.  See Ledford and Hensley, supra.  The VA examiner did not consider whether the Veteran's hearing loss or tinnitus could otherwise be causally related to exposure to acoustic trauma during his active service.  That part of the opinion finding no causal connection between the current hearing loss and tinnitus to active service cannot therefore be probative.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

This leaves the opinion of the Veteran's private physician, who found a causal connection between the Veteran's hearing loss and exposure to acoustic trauma during active service.  While it could be argued that the private opinion is deficient in that it uses conditional language, the Board finds that the use of "probably" posits a stronger causal link that the use of a word such as "possibly" or "could have been."  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The Veteran has stated he first experienced ringing in his ears while serving as an ammunition loader during general quarters and during firing practice for general quarters, and that he has experienced ringing in his ears since that time to the present.  The Board finds the Veteran's statements to be credible.  First, his statements of exposure to acoustic trauma are consistent with the record.  Service personnel records reflect he served under combat conditions on board the USS Belle Grove and the USS Juneau-both of which served in combat operations off the coast of Vietnam.  In addition, the RO has accepted his exposure to acoustic trauma as a matter of routine shipboard duties during combat operations.  Second, the March 2010 VA examination notes that the exhibited tinnitus is as likely as not a symptom associated with hearing loss.  

In summary, the Veteran stated that his tinnitus had its onset during active service and has been present constantly since that time.  The medical evidence establishes that the Veteran exhibits tinnitus that has been found to be a symptom associated with hearing loss that is causally linked to acoustic exposure experienced during combat operations on active military service.  

Given the foregoing, the Board finds the evidence to be, at the very least, in equipoise.  Service connection for tinnitus is warranted.  See 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


